DETAILED ACTION
Claims 1-9 and 11-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021, has been entered.
 
Claim Objections
Claim 9 is objected to because of the following informalities:
In line 12, replace “configure” with --configuring--.
Claims 11-13 and 21 are objected to due to their dependence on claim that is objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 14, applicant now claims that the M-bit elements received according to a pack and store operation (lines 10-11) are the same M-bit elements that resulted from conversion from N-bit elements by a load and unpack operation (lines 8-9).  However, applicant has not adequately described what processing 714/716 is performed on the M-bit elements resulting from the load and unpack operation 712 such that the exact same M-bit elements are produced as outputs of 714/716 (to be received by pack and store 718).  In other words, the examiner questions whether the M-bit elements received at 718 are the exact same M-bit elements output by 712 (which is what is claimed), or if the M-bit elements output by 712 are first changed/manipulated in some way by 714/716 such that M-bit elements received at 718 are not the exact same as those output by 712 (even though they may still include M bits).  The specification states “the 16-bit data elements may require further processing, for example using orthogonal frequency division multiplexed processing 714 and quadrature amplitude de-mapping 716.”  The examiner is not entirely familiar with such processing and its effect on input data, and applicant has not explained what this processing entails and whether it changes data or just reorders it in some way such that the same data going into 714/716 is the exact same as data output by 714/716.  If the former, then the pack and store would not actually receive the M-bit elements, but instead receive some other M-bit elements obtained from processing the M-bit elements at 714/716.  The examiner believes that the easiest fix may be to delete “the” before “M-bit” in claim 14, line 10.  As there are no further references to “M-bit data elements”, this deletion would cause no antecedent basis issues.  However, if applicant believes that the original specification supports the pack and store receiving the same M-bit data output by the load and unpack, either explicitly, or because processing 714/716 inherently does not change the M-bit elements, then such should be explained.
Further referring to claim 14, applicant is claiming that the load and unpack operation of the last paragraph is the same as the load and unpack operation that converts N-bit elements to M-bit elements (lines 8-9).  However, these appear to be two different load and unpack operations (the one in lines 8-9 seems to correspond to FIG.7, 712, while the one in the last paragraph seems to correspond to FIG.7, 724, because it extracts reduced data elements which are claimed to have been processed with a de-interleaver (the de-interleaver appears after 712 and before 724 in the FIG.7 flow)).  Thus, these distinct operations cannot be claimed as the same operation.  To do so constitutes new matter, because applicant did not originally describe a single load and unpack operation that carries out both operations.  Applicant could replace “the” with --a-- in the last line.  However, note that this will create an antecedent basis issue for “the load and unpack operation” in dependent claim 17, which could be fixed by replacing “the load” with --a load-- in claim 17.  Alternatively, applicant may want to consider an alternate amendment such as claiming a first load and unpack operation in claim 14, lines 8-9 and 14, and a second load and unpack operation in claim 14, last line.  Then, in claim 17, applicant could replace “the load” with --a load--, --the first load--, or --the second load--.  Applicant is asked to review the entirety of claims 14-20 to ensure that what is claimed is consistent with what is originally disclosed.
Claims 15-20 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 4, “the configuration operation” because there is configuring in claim 1, line 9, and again in claim 1, line 14.  The examiner recommends rewording claim 4 as --…wherein the processing circuit uses only one instruction to configure the variable number of bits to store per data element during the pack and store operation.--.
In claim 16, “the configuration operation” for similar reasons.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
Claims 4, 9, and 11-21 are allowed over the prior art.  Please address all remaining issues.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 9, and 14, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, an extended pointer register, used for both pack and store and load and unpack operations, having the claimed shiftvalue, startbyte, and packbitsize fields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183